DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 Response to Amendment
The declaration under 37 CFR 1.132 filed 4/21/2022 is insufficient to overcome the rejection of claims 1-2,4 and 8-9 based upon Murata et al in view of De Rege Thesauro et al as set forth in the last Office action because:  the arguments and evidence shown in the table is not commensurate with the claims as the claims are directed to a composition rather than selectively polishing process of SiO2 relative to Ru. Additionally, the composition includes other ingredients which may play the role for the higher polishing rate than the abrasives used in the experimental composition.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

In this case the claims are so very broad, including many factors at many levels, which means that the experimental design will have many experimental runs.  Then they all have to be repeated enough time to show statistical significance. 
Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, upon further review, a modified rejection follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of Iwano et al (US 2012/0322346).
	Murata discloses a polishing composition (see abstract) comprising 
a compound represented by formula (1) (APDC, the elected species, see abstract and also page 3 “ADVANTAGEOUS-EFFECTS” on page 3, paragraphs 5-6 of the English machine translation), 
an abrasive particle (silica, see abstract), and 
water (abstract), 
wherein the polishing composition has a pH greater than 9 (abstract) and preferably 10.5 to 11.5 (page 3, “BEST-MODE”).  This is a range that overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The largely overlapping range and same purpose of the composition shows that the range is disclosed with sufficient specificity.
	Murata fails to disclose a cerium oxide particle in the composition.  Rather, Murata teaches a silica particle.  Abrasives such as silica particles are well known in polishing compositions, such as the CMP compositions of Murata.  
However, in the same field of endeavor, Iwano et al disclose that polishing is usually carried out using a polishing liquid comprising abrasive grains including silica, alumina, zirconia or cerium oxide, for example, according to the purpose of use [0002].
 Iwano et al disclose that a variety of different abrasive grains are used to reduce scratches. For example, polishing liquids widely used for polishing of inorganic insulating films such as silicon oxide films in semiconductor device manufacturing steps are polishing liquids comprising cerium oxide as abrasive grains (see Patent document 1, for example). Cerium oxide has a lower hardness than silica or alumina, and produces fewer scratches on surfaces to be polished, and it is therefore widely used as abrasive grains [0004].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide cerium oxide as cited in the composition of Murata because Iwano et al teaches cerium oxide is a functionally equivalent particle in polishing compositions for silica, and cerium oxide expected to give better result during poishing, namely, produces fewer scratches on surfaces to be polished as taught by Iwano et al.
So, one of ordinary skill in the art would have been easily motivated to use cerium oxide by replacing silica particles for the benefit of reducing scratches on the polished surfaces.
 	As to claim 4, Murata fails to disclose an oxidizing agent.
	As to claim 8, Murata discloses to provide a pH higher than 9 (see abstract), which includes the cited range.  This is a range that encompasses the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The same purpose of the composition shows that the range is disclosed with sufficient specificity.
	As to claim 9, Murata discloses to include the compound at 0.01 to 10 wt% (see bottom of page 3), which is expected to overlap with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The large overlapping range and same purpose of the composition shows that the range is disclosed with sufficient specificity.
With regards to claim 12, Murata discloses to include the compound at 0.01 to 10 wt% (see bottom of page 3), which is expected to overlap with the cited range. 
Additionally, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of Iwano et al (US 2012/0322346 as applied to claim 1, and further in view of Park et al (US 2017/0029664 A1).
	As to claims 5-6, Murata fails to disclose a dispersing agent.  Park teaches that polishing compositions that include cerium oxide particles [0042] may include a dispersing agent [0056].  The advantage of including a dispersing agent is that it facilitates a uniform dispersion of the abrasive particle, increases polishing efficiency or polishing rate [0056].  Park teaches the dispersing agent may include polyacrylic acid [0056], which encompasses the cited polymer compound.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a dispersing agent as cited in the composition of Murata because Park teaches such is useful to facilitate a uniform dispersion of the abrasive particle, increase polishing efficiency or increase polishing rate.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Park et al (US 2009/0124082) disclose polishing ruthenium layer using a polishing composition (slurry) including abrasive such as silicon dioxide (SiO.sub.2) or cerium oxide (CeO.sub.2) [0020], Preferably, aluminum oxide may be used as the abrasive to polish a ruthenium layer effectively since the intensity of aluminum oxide is relatively stronger than that of other abrasives [0031].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713